Case: 4:17-cr-00612-RLW Doc. #: 122 Filed: 08/22/19 Page: 1 of 8 PageID #: 649



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )            4:17-CR-00612-RLW-SPM-1
v.                                                )
                                                  )
DONALD CRANGLE,                                   )
                                                  )
       Defendant.                                 )

                     DEFENDANT’S MOTION TO CONTINUE TRIAL

       Defendant Donald Crangle (“Crangle”), by and through undersigned counsel, respectfully

requests that this Court continue the trial in this case from the current setting of September 3, 2019.

(Doc. 105). Crangle did not anticipate filing this motion until this morning when the Government

disclosed new evidence which includes statements allegedly made by Crangle to law enforcement

and which makes reference to additional evidence that has still not been provided. Making matters

worse, the Government notified Crangle this morning that it intends to introduce this evidence at

trial “as part of the charged course of conduct rather than as 404(b)” and that it “will provide the

404(b) notice out of an abundance of caution within the next few days.” A preliminary review of

this disclosure reveals the likelihood that further investigation will reveal exculpatory evidence.

       Given this late disclosure of this new evidence, Crangle has no choice but to seek a

continuance to enable the defense to fully investigate this new evidence, to raise possible

suppression issues based on Crangle’s alleged statements to law enforcement, to locate and speak

to witnesses referenced in the police report provided today, and to locate the additional evidence

referenced in the document provided today. (In response to Crangle’s request for this additional

evidence, Government counsel responded, “I don’t know where it is.”)
Case: 4:17-cr-00612-RLW Doc. #: 122 Filed: 08/22/19 Page: 2 of 8 PageID #: 650



        I.     Relevant Background

        On December 20, 2017, Crangle was charged in an indictment with eight counts. (Doc. 1).

On January 9, 2018, Crangle requested discovery in writing and expressly requested any alleged

statement by Crangle to law enforcement that the Government had in its custody, possession, or

control, or that the Government through reasonable diligence could locate. That day, Government

counsel acknowledged receipt of this discovery request.

        On August 3, 2018, this Court set this matter for trial on October 1, 2018. (Doc. 38). On

August 28, 2018, Crangle filed a motion to continue trial. (Doc. 50). On August 29, 2018, the

Government filed a response in opposition to Crangle’s motion to continue trial. (Doc. 51). Also

on August 29, 2018, the Government sought, and the grand jury returned, a superseding

indictment. (Doc. 54). On September 10, 2018, this Court granted Crangle’s motion to continue

trial and set this matter for trial on January 7, 2019. (Doc. 60). On September 27, 2018, the

Government sought, and the grand jury returned, a second superseding indictment. (Doc. 63). On

November 1, 2018, Crangle filed several pretrial motions. (See Docs. 77-81). On November 6,

2018 (Doc. 85) and November 8, 2018 (Docs. 86-90), the Government filed its responses in

opposition to Crangle’s motions to dismiss. On December 7, 2018, Crangle filed a motion to

continue the trial. (Doc. 93). On December 10, 2018, the Government filed is response to Crangle’s

motion to continue. (Doc. 94). On December 11, 2018, this Court vacated the jury trial set for

January 7, 2019. (Doc. 95). On January 9, 2019, this Court entered an Order setting this matter for

trial on March 4, 2019. (Doc. 97). On February 5, 2019, Crangle filed an unopposed motion to

continue the trial. (Doc. 100). On February 7, 2019, this Court granted Crangle’s motion. (Doc.

103). On February 28, 2019, this Court set the jury trial to commence on September 3, 3019. (Doc.

105).



                                                2
Case: 4:17-cr-00612-RLW Doc. #: 122 Filed: 08/22/19 Page: 3 of 8 PageID #: 651



       Today, August 22, 2019, Government counsel emailed to undersigned counsel a 2010 St.

Louis County Police Report. In the email, Government counsel represented that the report was

recently located and that the report attributes certain statements to Crangle. The Government also

explained that it intends to introduce evidence from the report and any associated judgment as

“part of the charged course of conduct.”

       The police report alleges that, on July 27, 2010, St. Louis County Police officers responded

to a “shots fired call” at Crangle’s residence. The report alleges that the person who made the call

alleged Crangle was “running a shooting range without a permit.” The drafting officer claimed to

have seized from the caller a “document as evidence.” The report claims that Crangle made

statements to law enforcement that he had not fired any weapons but that he was “having a class

on carrying concealed law for the State of Utah.” The drafting officer noted that there were “no

signs of weapons of any caliber that had been recently fired.”

       The report also notes that three other individuals were present at Crangle’s residence at the

time and that they all stated they were there for a concealed carry class. Each of these three

individuals allegedly stated they paid Crangle for the class. The Government redacted the identities

of these potential witnesses and rejected the defense’s request today to provide an unredacted copy

of this new evidence. The drafting officer then, apparently, issued Crangle a citation for “running

a business from his residence without a permit.”

       Undersigned counsel requested additional information from counsel for the United States,

raising several concerns. First, undersigned counsel explained that Crangle is entitled to complete

discovery on this matter as the report references other evidence in the investigation. Second,

undersigned counsel noted that suppression of the statements in the report may be appropriate and

may require a suppression hearing before this Court. Third, undersigned counsel explained that the



                                                 3
Case: 4:17-cr-00612-RLW Doc. #: 122 Filed: 08/22/19 Page: 4 of 8 PageID #: 652



disclosure of this evidence at such a late stage is concerning. Finally, undersigned counsel

requested the Government’s consent to a continuance of the trial so as to allow for reasonable

investigation.

       In response to the request for complete discovery including the additional evidence

mentioned in the 2010 police report, Government counsel explained, “I don’t know where it is.”

With respect to undersigned counsel’s statement that suppression might be warranted, Government

counsel offered no response but, in opposing this motion to continue, apparently takes the position

that Crangle should not even have the opportunity to evaluate and file a suppression motion. With

respect to undersigned counsel’s expressed concern about the late timing of this disclosure—which

is approximately 18 months after Crangle’s request for this discovery and more than 1 year since

the Government represented to the Crangle and the Court that discovery had been complete—

Government counsel explained that the report was apparently located on August 20, 2019 as a

result of follow-up interviews with St. Louis County detectives. With respect to undersigned

counsel’s request that the Government consent to a continuance to allow for reasonable

investigation of this issue, to determine whether it provides exculpatory or inculpatory

information, and to provide time for Crangle to raise any suppression issues for thoughtful

consideration by this Court, the Government expressed its intention to object to any request for a

continuance.

       II.       Reasons for Continuance

       Crangle seeks a brief continuance of the trial setting because he has a constitutional right

to a fair trial and to effective assistance of counsel. Undersigned counsel has been working

extremely hard to prepare for trial beginning September 3, 2019—preparing exhibits, interviewing

witnesses, drafting and responding to motions in limine, and preparing the presentation of the



                                                4
Case: 4:17-cr-00612-RLW Doc. #: 122 Filed: 08/22/19 Page: 5 of 8 PageID #: 653



defense case. Undersigned counsel had absolutely no intention of seeking a continuance of this

trial but is obliged to do so to protect Crangle’s constitutional rights. Today, 12 days before trial

and only 6 business before trial, the Government disclosed law enforcement evidence that

unambiguously falls within the scope of Federal Rule of Criminal Procedure 16 and that very likely

implicates Brady based on the defense theory of the case. Moreover, the Government cannot

represent that it does not contain Brady because the Government apparently has no idea where the

evidence referenced within the police report is—meaning Government counsel has, by definition,

not reviewed it for Brady. The exceptionally late disclosure of this evidence is troubling, especially

when, at least per the Government, it constitutes “part of the charged course of conduct.”

       Crangle requested discovery, pursuant to Federal Rule of Criminal Procedure 16, on

January 9, 2018. The Government provided discovery to Crangle and represented to this Court

during pretrial conferences that all discovery had been provided to Crangle. It was not until today

that Crangle learned that all discovery had not been provided—and it is of no moment that this

discovery was apparently in the hands of the St. Louis County Police Department as opposed to

the U.S. Attorney’s Office. There is no excuse for the late disclosure of this evidence. This is not

evidence coming from some third-party, non-governmental source. The Government has an

affirmative obligation to learn of, and disclose, this type of evidence in advance of trial. See United

States v. Robinson, 809 F.3d 991, 996 (8th Cir. 2016) (“Because ‘[a] prosecutor has a duty to

disclose evidence known by police officers, even if not known by the prosecutor,’ a prosecutor has

an attendant duty to learn of such evidence”) (quoting United States v. Tyndall, 521 F.3d 877, 882

(8th Cir. 2008)).

       Furthermore, the report attributes certain statements to Crangle. Thus, there are potential—

indeed, likely—suppression issues that Crangle has an obligation to investigate and to raise with



                                                  5
 Case: 4:17-cr-00612-RLW Doc. #: 122 Filed: 08/22/19 Page: 6 of 8 PageID #: 654



this Court in advance of trial. To be clear, a defendant does not lose the right to raise a suppression

issue because the Government failed to disclose the relevant evidence to the defense until after the

pretrial motions deadline. Crangle has a constitutional right to effective assistance of trial and, in

order to be effective, undersigned counsel requires additional time to investigate the circumstances

described in this report and to determine whether suppression is a remedy to which Crangle is

entitled.

        Even more, the report references additional evidence and, today, undersigned counsel

attempted to acquire this evidence quickly so as to avoid even further unnecessary delay. But the

Government stonewalled the defense’s request. As to the identities of the witnesses referenced in

the report, the Government refuses to provide an unredacted report so that the defense can fully

evaluate the report and the allegations contained therein. And as to the physical evidence

apparently seized, the Government represented that it simply has no idea where it is. Until

reviewed, nobody can determine whether the additional evidence is inculpatory, exculpatory, or

entirely irrelevant. But one fact remains regardless of which category it falls into: Crangle is

constitutionally entitled to review it.

        Requesting this continuance this close to trial is not a decision that Crangle or undersigned

counsel take lightly. Crangle and undersigned counsel have been diligently preparing for this trial,

which is set to begin in less than two weeks. Crangle has subpoenaed numerous witnesses and has

made arrangements for his expert witness to be available for trial as currently scheduled. But for

this extremely late disclosure of what the Government apparently considers inculpatory evidence

but what Crangle anticipates will lead to exculpatory evidence, Crangle was fully prepared and

intended to proceed with trial as scheduled.




                                                  6
Case: 4:17-cr-00612-RLW Doc. #: 122 Filed: 08/22/19 Page: 7 of 8 PageID #: 655



       Undersigned counsel has an obligation to fully investigate this new evidence, to locate the

missing evidence, to pursue any investigative leads uncovered as a result, and to prepare and file

any necessary motions triggered by this previously undisclosed evidence and any further evidence

revealed as a consequence.

       Continuing the trial for these reasons is in the interest of justice and the ends of justice

served by granting this motion outweigh the best interest of the public and the defendant in a

speedy trial; as such, the time should be excluded under the Speedy Trial Act, 18 U.S.C. § 3161.

Undersigned counsel is in the process of obtaining a Speedy Trial Waiver and will file it with this

Court as soon as is possible.

       III.    Conclusion

       Based on the foregoing, Crangle respectfully requests that this Court grant this motion, and

continue the trial in this matter—which is currently scheduled to begin September 3, 2019—by

approximately 1 month to a date that is convenient for the Court, the parties, and the witnesses.



                                             Respectfully submitted,

                                             Margulis Gelfand, LLC

                                             /s/ Justin K. Gelfand
                                             JUSTIN K. GELFAND
                                             ATTORNEY FOR DEFENDANT
                                             8000 Maryland Ave., Ste. 420
                                             St. Louis, MO 63105
                                             Telephone: 314.390.0234
                                             Facsimile: 314.485.2264
                                             justin@margulisgelfand.com




                                                 7
Case: 4:17-cr-00612-RLW Doc. #: 122 Filed: 08/22/19 Page: 8 of 8 PageID #: 656



                                     Certificate of Service

      I hereby certify that the foregoing was filed electronically with the Clerk of the Court to be

served by email upon the United States of America and Assistant United States Attorney Tracy

L. Berry.



                                             /s/ Justin K. Gelfand
                                             JUSTIN K. GELFAND
                                             ATTORNEY FOR DEFENDANT
                                             8000 Maryland Ave., Ste. 420
                                             St. Louis, MO 63105
                                             Telephone: 314.390.0230
                                             Facsimile: 314.485.2264
                                             justin@margulisgelfand.com




                                                8
